Robert Scott Rankin,
                                                               Individually, Rachelle Rankin,
                                                                  Individually and as Next
                                                               Friend for Avery Rankin, Kara
                                                                Rankin, and Samuel Rankin,

                          Fourth Court of Appeals
                                San Antonio, Texas
                                    December 19, 2014

                                    No. 04-14-00494-CV

                  UNITED PARCEL SERVICE, INC. and Roland Leal,
                                 Appellants

                                             v.

  Robert Scott RANKIN, Individually, Rachelle Rankin, Individually and as Next Friend for
                 Avery Rankin, Kara Rankin, and Samuel Rankin, Minors,
                                       Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-07922
                      Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER
       W. Randall Bassett’s and Bradley W. Pratt’s unopposed motions for admission pro hac
vice and the motions in support of said motions are GRANTED.


                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court